Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 03/26/2020.
	Claims 1-15 are pending. 
Claims 3-4, 8-9, 11 and 13 are amended.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards software per se (the computer program in these claims is not necessarily executed by the processor). 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9, 11-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (Pub. No. 2017/0250835 A1).

Regarding claim 1, Kim teaches a controller for controlling an appliance, the controller comprising: data storage for storing data (Kim Fig. 12B and ¶ [0114], mode configuration information storage 1226 stores data); an input for receiving operating programs (Kim Fig. 12B & ¶ [0114], mode configuration information is received through a transceiver [input]); and a processor configured to: in response to receiving an operating program via the input, store the operating program to the data storage (Kim Fig. 12B & ¶ [0114], mode configuration information is received and stored in the mode configuration information storage); cause the stored operating program to be executed by the appliance (Kim Fig. 12B & ¶ [0114], the controller 1228 controls the mode activator 1224 to execute an action mapped to the device ID in the mode configuration information at a time set to execute the action); and delete the operating program from the data storage upon completion of said execution (Kim ¶ [0049], “If ‘enabled’ is set to ‘true’, this indicates immediate execution of the command and if ‘disposable’ is set to ‘true’, this means deletion of the command shortly after execution, indicating that the command is disposable”).

Regarding claim 3, Kim teaches the controller according to claim 1. Kim furthermore teaches wherein the data storage comprises non-volatile data storage (Kim ¶ [0115], non-volatile memory is taught here).

Regarding claim 4, Kim teaches the controller according to claim 1. Kim furthermore teaches wherein the data storage comprises volatile data storage (Kim ¶ [0115], volatile memory is taught here).

Regarding claim 5, Kim teaches a user device for controlling operation of an appliance, the user device comprising: a user interface (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 [user device] receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server); a communications interface for enabling operating programs to be transmitted to said appliance (Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices); and a processor configured to: receive a selection of an operating program by (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server); and cause the selected operating program to be transmitted to the appliance (Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices).

Regarding claim 6, Kim teaches a user device according to claim 5. Kim furthermore teaches wherein the processor is configured to cause the selected operating program to be transmitted to the appliance by obtaining the selected operating program and transmitting the selected operating program from the user device to the appliance via the communications interface (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server; see also Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices).

Regarding claim 8, Kim teaches a user device according to claim 6. Kim furthermore teaches wherein the processor is configured to obtain the selected operating program from an internal data storage of the user device (Kim Fig. 6, 602b & ¶ [0062], the controller device 104 receives mode list information and therefore stores it; see also ¶ [0063], the mode list is displayed after it is received and therefore obtained from the internal storage of the controller device).

Regarding claim 9, Kim teaches a user device according to claim 6. Kim furthermore teaches wherein the processor is configured to obtain the selected operating program from an external data storage of the user device (Kim Fig. 6, 602b & ¶ [0062], “The controller device 104 receives the mode list from the service server 110 in operation 602b”).

Regarding claim 11, Kim teaches an appliance comprising a controller according to claim 1 (See rejection of claim 1 above; also see Fig. 12B). 

Regarding claim 12, Kim teaches an appliance according to claim 1. Kim furthermore teaches wherein the appliance is a washing machine (Kim ¶ [0041], “The controlled device 102 may be a home appliance such as a washer”). 

Regarding claim 13, Kim teaches a system comprising a controller according to claim 1 and a user device, the user device for controlling operation of an appliance (see rejections with regard to claim 1 and 5 above), the user device comprising: a user interface (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 [user device] receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server); a communications interface for enabling operating programs to be transmitted to said appliance (Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices); and a processor configured to: receive a selection of an operating program by a user via the user interface (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server); and cause the selected operating program to be transmitted to the appliance (Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices).

Regarding claim 14, Kim teaches a computer program for controlling an appliance, the computer program comprising computer-executable code configured so as when executed by one or more processors to perform: in response to receiving an operating program for the appliance via an input (Kim Fig. 12B & ¶ [0114], mode configuration information is received through a transceiver [input]), storing the operating program to a data storage of the appliance (Kim Fig. 12B and ¶ [0114], mode configuration information storage 1226 stores data); causing the stored operating program to be executed by the appliance (Kim Fig. 12B & ¶ [0114], the controller 1228 controls the mode activator 1224 to execute an action mapped to the device ID in the mode configuration information at a time set to execute the action); and deleting the operating program from the data storage upon completion of (Kim ¶ [0049], “If ‘enabled’ is set to ‘true’, this indicates immediate execution of the command and if ‘disposable’ is set to ‘true’, this means deletion of the command shortly after execution, indicating that the command is disposable”).

Regarding claim 15, Kim teaches computer program for a user device to enable control of operation of an appliance, the computer program comprising computer-executable code configured so as when executed by one or more processors to perform: receiving a selection of an operating program by a user via a user interface (Kim Figs. 1 & 6 & ¶ [0063], controller device 104 [user device] receives a mode list that is displayed on the screen of the controller device and an appropriate mode is selected; see also ¶¶ [0061] & [0042], regarding a user utilizing a smart home application for requesting/receiving mode list from a service server); and causing the selected operating program to be transmitted to the appliance (Fig. 11 & ¶ [0106], transceiver 1124 transmits modes configuration information to the controlled devices).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.§ 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kim (Pub. No. 2017/0250835 A1) in view of Kuroyama (Pub. No. US 2015/0017913 A1).

Regarding claim 2, Kim teaches the controller according to claim 1. 
Kim does not explicitly teach wherein the data storage comprises only enough storage to store a single operating program at a time.
Kuroyama teaches wherein the data storage comprises only enough storage to store a single operating program at a time (Fig. 1 & ¶ [0042], “the operation setting portion 10 includes a storage portion that stores only one operation data piece”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim and Kuroyama to teach storing only a single operation program because it is merely simple substitution of one known element for another to obtain predictable results. MPEP 2143(I); see Kuroyama ¶ [0042] which states that storage portion can store either multiple operation programs or only one operation program.
s 7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (Pub. No. 2017/0250835 A1) in view of Yanghwan Kim (Pub. No. US 2013/0214935 A1).

Regarding claim 7, Kim teaches a user device according to claim 6.
Kim does not explicitly teach after obtaining the selected operating program: receive user input for editing the selected operating program prior to transmitting the operating program; amend the selected operating program in accordance with the user input; and transmit the amended operating program to the appliance.
However, Yanghwan Kim teaches after obtaining the selected operating program: receive user input for editing the selected operating program prior to transmitting the operating program, amend the selected operating program in accordance with the user input, and transmit the amended operating program to the appliance (Yanghwan Kim Fig. 10 & ¶ [0296], user edits course for washing machine via input to a wireless terminal and transmits the course to the washing machine).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim and Yanghwan Kim to teach editing a setting at a user device and sending it to an appliance because it is merely combining prior art elements (creating/editing settings via a user terminal) according to known methods (it is a known method to allow for editing of created settings) to yield predictable results. MPEP 2143 (I). 


Kim does not explicitly teach wherein the processor is configured to obtain the selected operating program from said external data storage over the Internet.
However, Yanghwan Kim teaches wherein the processor is configured to obtain the selected operating program from said external data storage over the Internet (Yanghwan Kim ¶ [0145], “as information or a signal inputted to or managed by the wireless terminal 200 is transmitted to the home appliance 100 provided at the remote place through the server system 1 or the Internet network”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim and Yanghwan Kim to teach transmitting/obtaining information over the internet because it is merely use of known technique (internet) to improve similar devices in the same way (connecting devices over a network). MPEP 2143 (I). 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Sannala (Pub. No. US  2016/0286169 A1) teaches that “the smart home environment 100 of FIG. 1 includes a plurality of intelligent, multi-sensing, network-connected appliances 112 (hereinafter referred to as "smart appliances 112"), such as refrigerators, stoves, ovens, televisions, washers, dryers.” Sannala Fig. 1 and ¶ [0057]. Sannala also teaches “By virtue of network connectivity, one or more of the smart home devices of FIG. 1 may further allow a user to interact with the device even if the user is not proximate to the device. For example, a user may communicate with a device using Sannala ¶ [0061].
Lin (Pub. No. US 2018/0139070 A1) teaches “The core of the smart home system is a communication terminal integrated with internet of everything (IoE) capabilities based on AllJoyn open protocols. The communication terminal plays a central role in the smart home system. The communication terminal can connect to and thus communicate with other smart home AllJoyn devices.” Lin ¶ [0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/11/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454